DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orii et al (US 2003/0010671).
Orii et al teach an apparatus comprising:
a chamber cover (43) which has a lower opening and forms a cover internal space having a size in a radial direction larger than that of said lower opening and having a cover body and a cover bottom as claimed; 
a chamber body (58) which forms a body internal space and has an upper opening facing said lower opening in a vertical direction, said chamber body together with said chamber cover forming a chamber with said upper opening covered by said chamber cover; 
a substrate holding part (59, 64, 61, 62) for holding a substrate in a horizontal state inside said chamber; 

a discharge-part moving and rotating mechanism (parts moving and rotating parts 50, 53) for disposing said discharge part selectively at a discharge position above said lower opening or at a waiting position separated from said lower opening in said radial direction in said cover internal space; 
a gas supply part (52, 86) for supplying a gas into said cover internal space; 
a gas exhaust part (95) for exhausting a gas from said cover internal space; 
a control part (24) for controlling the apparatus;
a shield plate (60) disposed in said cover internal space, facing said upper surface of said substrate; 
a shield plate moving mechanism (73) for moving said shield plate;
an exhaust port (93) for exhausting a liquid from said cover internal space;
a discharge head (51, 55) 
a head supporting part (50, 53) which is a member extending in a horizontal direction;
a chamber open/close mechanism (47);

As to claim 8:
Since the apparatus of Orii et al comprises all the claimed parts it is capable of performing the intended use recited by the claim or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0117135, which is a publication of the parent application and US 10,573,507, which is issued on the parent application are made of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711